Exhibit 10.23

 
RETIREMENT AGREEMENT


 
       This Retirement Agreement (this “Agreement”) is made as of April 20, 2009
and is by and between Newfield Exploration Company (the “Company”) and David A.
Trice (“Executive”).
 
WHEREAS, Executive has been continuously employed by the Company for more than
10 years, and currently serves as the Company’s Chairman and Chief Executive
Officer;
 
WHEREAS, Executive has notified the Company and its Board of Directors (“Board”)
that he intends to retire as an officer of the Company on May 7, 2009 (“Officer
Retirement Date”) and as an employee of the Company on May 31, 2009 (“Employment
Termination Date”), and the Company and the Board agree to such dates;
 
WHEREAS, after the Employment Termination Date, the Board desires for Executive
to serve as non-employee Chairman of the Board until the Company’s 2010 Annual
Meeting of Stockholders;
 
WHEREAS, the Company and Executive desire to set forth certain agreements and
understandings regarding, among other things, (1) Executive’s termination of
employment with the Company, (2) certain benefits the Company has agreed to
provide to Executive upon termination of employment and (3) Executive’s release
of any and all claims against the Company;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements in this
Agreement, the parties agree as follows:
 
1.   TERMINATION OF EMPLOYMENT.  Executive has decided to retire and resign his
position as an officer of the Company on the Officer Retirement
Date.  Executive’s employment with the Company will terminate on the Employment
Termination Date.
 
2.   SEPARATION BENEFITS.  The Company will provide Executive with two kinds of
separation benefits at the time of termination of employment—regular separation
benefits, to which Executive is entitled as a result termination, and enhanced
separation benefits, which are being offered to Executive in recognition of his
past service as an officer of the Company and his significant contributions to
the success of the Company.  Executive will receive the regular separation
benefits even if he declines to sign this Agreement and execute the release of
claims.  The regular separation benefits are described in Annex A attached
hereto and the enhanced separation benefits are described in Annex B attached
hereto.
 
3.           RESTRICTED STOCK UNIT AWARD.  In addition to the regular separation
benefits and the other enhanced separation benefits described in Annexes A and
B, respectively, in recognition of Executive’s agreement to serve as
non-executive Chairman of the Board until the Company’s 2010 Annual Meeting of
Stockholders and his agreement to enter into the Non-Compete Agreement attached
hereto as Annex D, upon execution of this Agreement and the Non-Compete
Agreement by the Company and Executive, the Compensation & Management
Development Committee of the Board will grant Executive an award of 100,000
restricted stock units pursuant to the form of Restricted Stock Unit Agreement
attached hereto as Annex C.
 

--------------------------------------------------------------------------------


4.           RELEASE OF CLAIMS.  Executive hereby acknowledges that his
relationship with the Company is an “at-will employment relationship,” meaning
that either Executive or the Company could terminate the relationship with or
without notice and with or without cause, at any time. Nevertheless, in
consideration for the enhanced separation benefits described in Annex B to this
Agreement and the award of restricted stock units in the form of the Restricted
Stock Unit Agreement attached hereto as Annex C, Executive hereby provides the
Company with an irrevocable and unconditional release and discharge of claims.
 
This release and discharge of claims applies to (1) Newfield Exploration
Company, (2) each and all of its subsidiaries and affiliated companies (which,
for purposes of this section, shall together with Newfield Exploration Company
collectively be referred to as the Company), (3) the Company’s officers, agents,
directors, supervisors, employees, representatives, and their successors and
assigns, whether or not acting in the course and scope of employment, and (4) to
all persons acting by, through, under, or in concert with any of the foregoing
persons or entities.
 
The claims subject to this release include, without limitation, any and all
claims related or in any manner incidental to Executive’s employment with the
Company or the termination of that employment relationship. The parties
understand the word “claims” to include all actions, claims, and grievances,
whether actual or potential, known or unknown, and specifically but not
exclusively all claims arising out of Executive’s employment with the Company
and the termination of such employment.  All such claims (including related
attorneys’ fees and costs) are forever barred by this Agreement and without
regard to whether those claims are based on any alleged breach of a duty arising
in a statute, contract, or tort; any alleged unlawful act, including, without
limitation, age discrimination; any other claim or cause or cause of action; and
regardless of the forum in which it might be brought.  This release applies to
any claims brought by any person or agency on behalf of Executive or any class
action pursuant to which Executive may have any right or benefit.
 
Executive promises never to file a lawsuit asserting any claims that are
released by Executive and further promises not to accept any recoveries or
benefits which may be obtained on Executive’s behalf by any other person or
agency or in any class action and does hereby assign any such recovery or
benefit to the Company.  If Executive sues the Company in violation of this
Agreement, Executive shall be liable to the Company for the Company’s reasonable
attorneys’ fees and other litigation costs incurred in defending against such a
suit.  Additionally, if Executive sues the Company in violation of this
Agreement, the Company can require Executive to return all monies and other
benefits paid to Executive pursuant to this Agreement.
 
Notwithstanding the foregoing, the release contained herein shall not apply to
(1) any rights that Executive may have under the Company’s retirement plans
including the Newfield Exploration Company 401(k) Plan, (2) any rights that
Executive may have under this Agreement, (3) Executive’s rights under applicable
law (i.e., the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended) to continued medical insurance coverage at your expense, and (4)
Executive’s statutory right to file a charge with the Equal Employment
Opportunity Commission (“EEOC”) or the Texas Commission on Human Rights
(“TCHR”), to participate in an EEOC or TCHR investigation or proceeding, or to
challenge the validity of the release, consistent with the requirements of 29
U.S.C. § 626(f)(4).
 

--------------------------------------------------------------------------------


In connection with this release, Executive understands and agrees that:
 
(a)           Executive has a period of 21 days within which to consider whether
to execute this Agreement, that no one hurried Executive into executing this
Agreement during that 21 day period, and that no one coerced Executive into
executing this Agreement;
 
(b)           Executive has carefully read and fully understands all the
provisions of the release set forth in this Section 4 of this Agreement, and
declares that the Agreement is written in a manner that Executive understands;
 
(c)           Executive is, through this Agreement, releasing the Company from
any and all claims that Executive may have against the Company and the other
parties specified above, and that this Agreement constitutes a release and
discharge of claims arising under the Age Discrimination in Employment Act
(“ADEA”), 29 U.S.C. § 621-634, including the Older Workers’ Benefit Protection
Act, 29 U.S.C. § 626(f);
 
(d)           Executive declares that Executive’s agreement to all of the terms
set forth in this Agreement is knowing and voluntary;
 
(e)           Executive knowingly and voluntarily intends to be legally bound by
the terms of this Agreement;
 
(f)            Executive acknowledges that the Company is hereby advising
Executive in writing to consult with an attorney of Executive’s choice prior to
executing this Agreement; and
 
(g)           Executive understands that rights or claims that may arise after
the date this Agreement is executed are not waived.  Executive understands that
Executive has a period of seven days to revoke Executive’s agreement to give the
Company a complete release in exchange for the restricted stock unit award and
other enhanced separation benefits, and that Executive may deliver notification
of revocation by letter or facsimile addressed to the Company’s General
Counsel.  Executive understands that this will not become effective and binding,
and that none of the separation benefits described above in Section 2 of this
Agreement will be provided to Executive until after the expiration of the
revocation period.  The revocation period commences when Executive executes this
Agreement and ends at 11:59 p.m. on the seventh calendar day after execution,
not counting the date on which Executive executes this Agreement. Executive
understands that if Executive does not deliver a written notice of revocation to
the Company’s General Counsel before the end of the seven-day period described
above, this Agreement will become final, binding and enforceable.
 
The Company’s decision to offer the restricted stock unit award and the other
enhanced separation benefits in exchange for a release of claims shall not be
construed as an admission by the Company of (1) any liability whatsoever, (2)
any violation of any of Executive’s rights or those of any person, or (3) any
violation of any order, law, statute, duty, or contract.  The Company
specifically disclaims any liability to Executive or to any other person for any
alleged violation of any rights possessed by Executive or any other person, or
for any alleged violation of any order, law, statute, duty, or contract on the
part of the Company, its employees or agents or related companies or their
employees or agents.
 

--------------------------------------------------------------------------------


Executive represents and acknowledges that in executing this Agreement Executive
does not rely and has not relied upon any representation or statement made by
the Company, or by any of the Company’s agents, attorneys, or representatives
with regard to the subject matter, basis, or effect of the release set forth in
this Agreement, other than those specifically stated in this Agreement.
 
The release set forth in this Section 4 of this Agreement shall be binding upon
Executive, and Executive’s heirs, administrators, representatives, executors,
successors, and assigns, and shall inure to the benefit of the Company as
defined above. Executive expressly warrants that Executive has not assigned,
transferred or sold to any person or entity any rights, causes of action, or
claims released in this Agreement.
 
5.           INDEMNITY PAYMENT.  In view of uncertainties concerning the
application of section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), if any compensatory payments received or to be received by
Executive under agreements and arrangements of the Company (the “Total
Payments”) will be subject to an additional tax under Section 409A (“Additional
409A Tax”) the Company shall pay Executive an additional amount (the “Indemnity
Payment”) such that the net amount retained by Executive after the deduction of
any Additional 409A Tax on the Total Payments and any federal income and
employment taxes upon the Indemnity Payment shall be equal to the Total
Payments.  The purpose of this Section 5 is to place Executive in the same
economic position such Executive would have been in had no Additional 409A Tax
been imposed with respect to the Total Payments.
 
For purposes of determining the amount of the Indemnity Payment, the Executive
shall be deemed to pay (1) federal income tax at the highest marginal rate of
federal income taxation in the calendar year in which the Indemnity Payment is
to be made and (2) no state and local income taxes.  The Company shall make a
payment to reimburse Executive in an amount equal to all federal taxes imposed
upon Executive that are described in this Section 5, including the amount of
additional taxes imposed upon Executive due to the Company’s payment of the
initial taxes on such amounts, by the end of Executive’s taxable year next
following Executive’s taxable year in which Executive remits the related taxes
to the taxing authority.  Notwithstanding any provision of this Agreement to the
contrary, if Executive is a Specified Employee, any amounts to which Executive
would otherwise be entitled under this Section 5 during the first six months
following the date of Executive’s Separation From Service shall be accumulated
and paid to Executive on the date that is six months following the date of his
Separation From Service.
 
6.           BONUS ELIGIBILITY.  During the fourth quarter of 2009, Executive
will be eligible for consideration for a discretionary pro-rated bonus in
recognition of his service to the Company during 2009.  The amount of such
bonus, if any, will be determined in the sole discretion of the Compensation &
Management Development Committee of the Board.  Such bonus will be paid on the
date that is six months following the date of Executive’s Separation From
Service.
 

--------------------------------------------------------------------------------


7.           MISCELLANEOUS.
 
               (a)           Exclusive Rights and Benefits.  Except as otherwise
provided in this Agreement, the benefits described in this Agreement supersede,
negate and replace any other benefits owed to or offered by the Company to
Executive.  This Agreement will be administered by the Company’s General
Counsel, who will also resolve any issues regarding the interpretation,
implementation, or administration of the benefits described above. However, this
provision shall not be construed to limit Executive’s legal rights if a
disagreement exists to contest the decision of the Company’s General Counsel.
 
(b)           Entire Agreement.  This Agreement sets forth the entire agreement
between Executive and the Company with respect to each and every issue addressed
in this Agreement, and that entire, integrated agreement fully supersedes any
and all prior agreements or understandings, oral or written, between Executive
and the Company pertaining to the subject matter of this Agreement.
 
(c)           Exclusive Choice of Law.  This Agreement constitutes an agreement
that has been executed and delivered in the State of Texas, and the validity,
interpretation, performance, and enforcement of that agreement shall be governed
by the laws of that State, without giving effect to principles of conflict of
law.
 
(d)           Severability and Headings.  The invalidity or unenforceability of
a term or provision of this Agreement shall not affect the validity or
enforceability of any other term or provision of this Agreement, which shall
remain in full force and effect. Any titles or headings in this Agreement are
for convenience only and shall have no bearing on any interpretation of this
Agreement.
 
(e)           Certain Definitions.  For purposes of this Agreement, the terms
“Separation From Service” and “Specified Employee” shall have the meanings
ascribed to such terms under Section 409A and the final Department of Treasury
Regulations issued thereunder.
 
(f)           Amendment; Modification; Waiver.  No amendment or modification of
this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing signed by the parties to this Agreement.  No single
waiver of any of the provisions of this Agreement shall be deemed to or shall
constitute, absent an express statement otherwise, a continuous waiver of such
provision or a waiver of any other provision hereof (whether or not similar).
 


 

 


 
 

--------------------------------------------------------------------------------

 

    IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an authorized officer and Executive has executed this Agreement, in
Houston, Texas as of April 20, 2009.
 
NEWFIELD EXPLORATION COMPANY






By:    /s/ Lee K. Boothby                                                       
Lee K. Boothby
President








/s/ David A.
Trice                                                                     
                                        David A. Trice



 

                                                                    


 
 

--------------------------------------------------------------------------------

 

Annex A
David A. Trice
Summary of Regular Separation Benefits




The following is a summary of the regular separation benefits applicable to all
eligible retiring participants.  The Company’s Human Resources Department will
provide you with a packet describing the benefits referenced below.


Employment Termination Date:         May 31, 2009


Health & Welfare Programs:  Executive meets the eligibility requirements for
“Qualified Retirement” under the Newfield Exploration Company Self Funded
Medical Plan.  Accordingly, he (and his dependents) may receive, until age 65,
or such other age he becomes eligible for Medicare (or its successor), continued
medical, dental and vision coverage.  It will be offered at the same premium
rate paid by an active Company employee for either family or, as the case may
be, single coverage.  However, (1) Executive must make any enrollment changes
within 30 days of his Employment Termination Date and (2) he will be responsible
to pay his portion of the monthly premiums on or before the first day of each
month directly to our Third Party Administrator, Group Resources.  Prescription
drugs will be handled in the same manner as if the retiree were an active
employee.  If any of such medical, dental or vision benefits are taxable to the
Executive and are not exempt from Section 409A, the following provisions shall
apply to the reimbursement or provision of such benefits.  Executive shall be
eligible for reimbursement for covered welfare expenses, or for the provision of
such benefits on an in-kind basis, during the period commencing on the
Employment Termination Date and ending on the date he becomes eligible for
Medicare (or its successor).  The amount of such welfare benefit expenses
eligible for reimbursement or the in-kind benefits provided during the
Executive's taxable year will not affect the expenses eligible for
reimbursement, or the benefits to be provided, in any other taxable year (with
the exception of applicable lifetime maximums applicable to medical expenses or
medical benefits described in section 105(b) of the Internal Revenue Code of
1986, as amended).  Executive's right to such reimbursement or direct provision
of such benefits is not subject to liquidation or exchange for another
benefit.  To the extent that such benefits provided to Executive are taxable to
the Executive and are not otherwise exempt from Section 409A, any such
reimbursement amounts to which Executive would otherwise be entitled during the
first six months following the date of the Executive's Separation From Service
shall be accumulated and paid to Executive on the date that is six months
following the date of his Separation From Service.  All such reimbursements by
the Company shall be paid no later than the earlier of (1) the time periods
specified in the plans and (2) the last day of Executive's taxable year
following the taxable year in which the expense was incurred.


Executive will not be able to participate in the Section 125 Cafeteria Plan /
Flexible Spending Accounts (FSA) after the Employment Termination Date. 
Participation in the Health Care Reimbursement Account will cease.  He will be
able to submit claims for health care expenses incurred up to his Employment
Termination Date.  In order to be eligible for reimbursement of
medical/dependent care claims, they must be filed no later than April 30, 2010.
 

--------------------------------------------------------------------------------


Long-Term Disability and Term/Voluntary Life Insurance:  All long-term
disability and term life insurance coverage ends on the Employment Termination
Date.  Executive can convert the Hartford Life term life insurance coverage to
an individual whole life policy if he so chooses or he can port the coverage as
a term life policy.  Executive must apply for individual coverage within 31 days
from the Employment Termination Date.  If he does not apply within 31 days, the
option to convert will no longer be available. 


Accidental Death and Dismemberment Insurance:  All accidental death and
dismemberment insurance coverage ends on the Employment Termination Date.


Vacation:  All accrued (earned) and unused vacation will be paid out on the
Employment Termination Date.


Employee Stock Purchase Plan:  Executive’s participation in the Employee Stock
Purchase Plan will automatically cease on the Employment Termination Date.  This
will result in automatic withdrawal from the plan and return of any
contributions made during the current option period through the Employment
Termination Date because the current option period (January through June) will
not have been completed.


401(k) Plan:  Executive has the option of leaving his funds in the Newfield
Exploration Company 401(k) Plan.  Executive also has the option to rollover all
or a portion of a distribution of his funds into an Individual Retirement
Account (IRA) of his choice.


Deferred Compensation Plan:  Since Executive is a Specified Employee under the
Newfield Exploration Company Deferred Compensation Plan, payment will be made in
accordance with Executive’s form of payment elections, beginning on a date that
is six months after his Separation From Service, as provided in the plan.


Incentive Compensation Plan:  As provided in the plan, Executive will not be
eligible to receive a Current Award with respect to the 2009 Performance
Period.  Executive will be vested in the full amount (including interest to the
date of payment) remaining in all of his Deferred Award Accounts at the
Employment Termination Date and such amounts will be paid to Executive at the
same time that such amounts would have been paid in the absence of his
retirement.


Equity Awards:


Restricted Stock:  On February 14, 2007, Executive was awarded 66,668 shares of
performance-based restricted stock under the 2004 Omnibus Stock Plan.  Since
Executive is retiring in accordance with the Company’s policies, Executive’s
retirement meets the definition of “Qualified Retirement” and the award will
continue for the remainder of its term as provided in the award agreement.  The
award shall remain subject to the achievement of the performance goals specified
in the award agreement.



--------------------------------------------------------------------------------


Restricted Stock Units:  On February 14, 2007, Executive also was awarded 16,666
time-based vesting restricted stock units under the 2004 Omnibus Stock Plan,
11,112 of which remain unvested.  Since Executive is retiring in accordance with
the Company’s policies, Executive’s retirement meets the definition of
“Qualified Retirement.”  By executing this Agreement, Executive agrees that he
will not be paid shares of the Company’s common stock under his February 14,
2007 restricted stock unit award agreement granting such restricted stock units
until  the date that is six months following the date of his Separation From
Service.


Change of Control Arrangements:  Executive is a participant in the Company’s
Change of Control Severance Plan and also has a Change of Control Severance
Agreement with the Company.  After the Employment Termination Date, Executive
will no longer be eligible to receive benefits under the Company’s Change of
Control Severance Plan or Executive’s Change of Control Severance Agreement
since each document requires both (1) a termination of employment and (2) a
Change of Control to be eligible for benefits.

 

 

 


 
 

--------------------------------------------------------------------------------

 

Annex B
David A. Trice
Summary of Enhanced Separation Benefits


Employment Termination Date:          May 31, 2009


Equity Awards:


Stock Options:  The table below sets forth Executive’s outstanding nonqualified
stock option awards.


Grant Date
 
Shares Subject to Stock Option (#)
 
Exercise Price ($)
 
Expiration Date
 
Plan
02/10/00
 
60,000
 
14.91
 
02/10/10
 
2000 Omnibus Stock Plan
02/09/01
 
40,000
 
19.02
 
02/09/11
 
2000 Omnibus Stock Plan
02/07/02
 
40,000
 
16.87
 
02/07/12
 
2000 Omnibus Stock Plan
11/26/02
 
40,000
 
17.84
 
11/26/12
 
2000 Omnibus Stock Plan
02/07/08
 
72,000
 
48.45
 
02/07/18
 
2000 Omnibus Stock Plan
02/07/08
 
63,000
 
48.45
 
02/07/18
 
2007 Omnibus Stock Plan



The awards granted on February 10, 2000, February 9, 2001, February 7, 2002 and
November 26, 2002 each are 100% vested.  As an enhanced separation benefit, the
Company agrees that the awards granted on February 10, 2000, February 9, 2001,
February 7, 2002 and November 26, 2002 each shall remain exercisable until their
respective expiration dates as set forth in the table above.  Absent this
enhanced separation benefit, pursuant to the award agreement governing each such
award, Executive would have three months after the Employment Termination Date
to exercise each such award.


The awards granted on February 7, 2008 are 33 1/3% vested.  As an enhanced
separation benefit, the Company agrees to deem Executive’s retirement on the
Employment Termination Date to be a “Qualified Retirement” under the award
agreements governing the stock option awards granted to Executive on February 7,
2008.  As a result, the awards granted to Executive on February 7, 2008 may be
exercised in full by Executive at any time during the five-year period following
the Employment Termination Date, as provided in the award agreements.




 

 


 
 

--------------------------------------------------------------------------------

 

Restricted Stock:  The table below sets forth Executive’s outstanding restricted
stock awards that are not covered in Annex A.


 
Grant Date
 
Shares of Restricted Stock
Granted (#)
 
 
Shares Vested (#)
 
 
Shares Unvested (#)
 
 
Plan
02/12/03
 
100,000
 
33,333
 
66,667
 
2000 Omnibus Stock Plan
02/08/05
 
80,000
 
--
 
80,000
 
2004 Omnibus Stock Plan



The award granted on February 12, 2003 is 33 1/3% vested.  As an enhanced
separation benefit, the Company agrees to fully vest the award on the Employment
Termination Date.  Absent this enhanced separation benefit, pursuant to the
award agreement governing the February 12, 2003 award, Executive would forfeit
the unvested shares on the Employment Termination Date.


The award granted on February 8, 2005 is subject to performance-based vesting
criteria, and will vest or be forfeited on February 1, 2010, depending on the
Company’s TSR rank as provided in the award agreement.
 
On the Employment Termination Date, Executive shall forfeit 10,826 of the shares
subject to the restricted stock award granted to him by the Company on February
8, 2005.  As an enhanced separation benefit, the Company agrees that Executive
will not forfeit on the Employment Termination Date 69,174 of the unvested
shares subject to the restricted stock award granted to him by the Company on
February 8, 2005; and, instead, such restricted shares shall continue in effect
but shall be subject to forfeiture in full upon Executive’s ceasing to serve as
Chairman of the Board of the Company prior to February 1, 2010.  Such award, as
amended, shall remain subject to the achievement of the performance goals
specified in the agreement awarding the restricted shares.


Absent this enhanced separation benefit, pursuant to the award agreement
governing the February 8, 2005 award, Executive would forfeit all of the
unvested shares on the Employment Termination Date.


Restricted Stock Units:  On February 7, 2008, Executive was awarded 20,000
time-vesting restricted stock units under the 2007 Omnibus Stock Plan, all of
which remain unvested.  As an enhanced separation benefit, the Company agrees to
fully vest the award on the Employment Termination Date.  Absent this enhanced
separation benefit, pursuant to the award agreement governing the February 7,
2008 award, Executive would either (1) forfeit the unvested shares on his
termination date unless Executive provided six months prior written notice of
his retirement to the Board or (2) if Executive provided six months prior
written notice of his retirement to the Board, Executive would forfeit a pro
rata portion of the unvested shares pursuant to the formula set forth in the
award agreement.  By executing this Agreement, Executive agrees that he will not
be paid shares of the Company’s common stock under his February 7, 2008
restricted stock unit award agreement granting such restricted stock units until
the date that is six months following the date of his Separation From Service.



--------------------------------------------------------------------------------


As an enhanced separation benefit, the Company will grant the restricted stock
unit award contemplated in Section 3 of this Agreement.


Executive will sign an agreement not to compete for a period of 24 months after
the Employment Termination Date in the form attached hereto as Annex D.


 
 
 

--------------------------------------------------------------------------------

 

Annex C
 
NEWFIELD EXPLORATION COMPANY
 
RESTRICTED STOCK UNIT AWARD AGREEMENT
 


David A. Trice
Awardee
Date of Award:
April 20, 2009
Number of Restricted Stock Units:
100,000

 
AWARD OF RESTRICTED STOCK UNITS
 
The Compensation & Management Development Committee (the “Committee”) of the
Board of Directors of Newfield Exploration Company, a Delaware corporation (the
“Company”), pursuant to the Newfield Exploration Company 2007 Omnibus Stock Plan
(the “Plan”), hereby awards to you, the above-named awardee, effective as of the
Date of Award set forth above, that number of restricted stock units set forth
above (the “Restricted Stock Units”), on the following terms and conditions:
 
The Restricted Stock Units shall be subject to the prohibitions and restrictions
set forth herein with respect to the sale or other disposition of such
Restricted Stock Units and the obligation to forfeit and surrender such
Restricted Stock Units  to the Company (the “Forfeiture Restrictions”).  The
Forfeiture Restrictions shall lapse as to the Restricted Stock Units that are
awarded hereby in accordance with the following schedule provided that you serve
as Chairman of the Board of the Company until April 30, 2010 (the “Vesting
Date”):
 
On the Vesting Date, the Forfeiture Restrictions shall lapse as to all of the
Restricted Stock Units subject to this Agreement.
 
If a Change of Control of the Company occurs or you cease to continue to serve
as Chairman of the Board of the Company before the Vesting Date your rights to
the Restricted Stock Units under this Agreement will be determined as provided
in the attached Terms and Conditions (the “Terms and Conditions”).
 
Upon the lapse of the Forfeiture Restrictions applicable to the Restricted Stock
Units, the Company shall issue to you one share of the Company’s Common Stock,
$.01 par value per share (the “Common Stock”), in exchange for each Restricted
Stock Unit and thereafter you shall have no further rights with respect to such
Restricted Stock Unit.  The Company shall cause to be delivered to you a stock
certificate representing those shares of the Common Stock issued in exchange for
the Restricted Stock Units, and such shares of the Common Stock shall be
transferable by you (except to the extent that any proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
applicable federal or state securities law).
 
If during the period in which you hold the Restricted Stock Units the Company
pays a dividend in shares of the Common Stock with respect to the outstanding
shares of the Common Stock, then the Company will increase the Restricted Stock
Units that have not then been exchanged by the Company for shares of the Common
Stock by an amount equal to the product of (a) the Restricted Stock Units that
have not been forfeited to the Company or exchanged by the Company for shares of
the Common Stock and (b) the number of shares of the Common Stock paid by the
Company per share of the Common Stock (collectively, the “Stock Dividend
Restricted Stock Units”).  Each Stock Dividend Restricted Stock Unit will be
subject to same Forfeiture Restrictions and other restrictions, limitations and
conditions applicable to the Restricted Stock Unit for which such Stock Dividend
Restricted Stock Unit was awarded and will be exchanged for shares of the Common
Stock at the same time and on the same basis as such Restricted Stock Unit.
 

--------------------------------------------------------------------------------


The Restricted Stock Units may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of (other than by
will or the applicable laws of descent and distribution).  Any such attempted
sale, assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement shall be void and the Company shall
not be bound thereby.  Any shares of Common Stock issued to you in exchange for
the Restricted Stock Units may not be sold or otherwise disposed of in any
manner that would constitute a violation of any applicable federal or state
securities laws.  You also agree that (a) the Company may refuse to cause the
transfer of any such shares of the Common Stock to be registered on the stock
register of the Company if such proposed transfer would in the opinion of
counsel satisfactory to the Company constitute a violation of any applicable
federal or state securities law and (b) the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of such shares of the Common Stock.
 
The shares of Common Stock that may be issued under the Plan are registered with
the Securities and Exchange Commission under a Registration Statement on Form
S-8.
 
Capitalized terms that are not defined herein shall have the meaning ascribed to
such terms in the Plan or the Terms and Conditions.
 
In accepting the award of Restricted Stock Units set forth in this Agreement you
accept and agree to be bound by all the terms and conditions of the Plan, this
Agreement and the Terms and Conditions.
 
NEWFIELD EXPLORATION COMPANY









 
 
 

--------------------------------------------------------------------------------

 

NEWFIELD EXPLORATION COMPANY
 
TERMS AND CONDITIONS
 
1.  
CESSATION OF SERVICE/CHANGE OF CONTROL.  The following provisions will apply in
the event you cease to serve as Chairman of the Board of the Company prior to
the Vesting Date, or a Change of Control of the Company occurs prior to the
Vesting Date under the Restricted Stock Unit Award Agreement awarded to you (the
“Agreement”):

 
1.1 Cessation of Service Generally.  If you cease to serve as Chairman of the
Board of the Company prior to the Vesting Date for any reason other than one of
the reasons described in Sections 1.2 through 1.5 below, the Forfeiture
Restrictions then applicable to the Restricted Stock Units shall not lapse and
the number of Restricted Stock Units then subject to the Forfeiture Restrictions
shall be forfeited to the Company on the date you cease to serve as Chairman of
the Board of the Company.
 
1.2 Change of Control.  The provisions of this Section 1.2 shall apply rather
than the provisions of Paragraph X(d) of the Plan for purposes of determining
the effect of a Change of Control upon the Restricted Stock Units. If a Change
of Control of the Company occurs on or before the Vesting Date and you do not
cease to serve as Chairman of the Board of the Company before the date the
Change of Control of the Company occurs, then all remaining Forfeiture
Restrictions shall lapse at the time specified below.  All remaining Forfeiture
Restrictions shall lapse (a) on the date the Change of Control of the Company
occurs if the Change of Control of the Company qualifies as a change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation, within the meaning of the
Internal Revenue Code of 1986, as amended and the final Department of Treasury
Regulations issued thereunder (“Section 409A”), or (b) on the Vesting Date, if
the Change of Control of the Company does not so qualify.
 
1.3 Disability.  Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if you become permanently disabled before
the Vesting Date and while serving as Chairman of the Board of the Company, all
remaining Forfeiture Restrictions shall immediately lapse on the date you cease
to serve as Chairman of the Board of the Company due to your incurring a
Disability.  For purposes of this Section 1.3, “Disability” means the inability
to perform duties and services as a director of the Company by reason of a
medically determined physical or mental impairment supported by medical evidence
that in the opinion of the Nominating & Corporate Governance Committee of the
Board of Directors can be expected to result in death or which can be expected
to last for a continuous period of not less than 12 months.
 
1.4 Death.  Notwithstanding any other provision of the Agreement or these Terms
and Conditions to the contrary, if you die before the Vesting Date and while
serving as Chairman of the Board of the Company, all remaining Forfeiture
Restrictions shall immediately lapse on the date you cease to serve as Chairman
of the Board due to death.
 

--------------------------------------------------------------------------------


1.5 Removal.  Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if the Board of Directors requests you to
resign as Chairman of the Board of Directors prior to the Vesting Date the
Forfeiture Restrictions applicable to the Restricted Stock Units will lapse on
the Vesting Date.
 
2.  
NONTRANSFERABILITY. The Agreement is not transferable by you otherwise than by
will or by the laws of descent and distribution.

 
3.  
CAPITAL ADJUSTMENTS AND REORGANIZATIONS.  The existence of the Restricted Stock
Units shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to the Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

 
4.  
RESTRICTED STOCK UNITS DO NOT AWARD ANY RIGHTS OF A STOCKHOLDER.  You shall not
have the voting rights or any of the other rights, powers or privileges of a
holder of the Common Stock with respect to the Restricted Stock Units that are
awarded hereby.  Only after a share of the Common Stock is issued in exchange
for a Restricted Stock Unit will you have all of the rights of a stockholder
with respect to such share of Common Stock issued in exchange for a Restricted
Stock Unit.

 
5.  
SECURITIES ACT LEGEND.  If you are an officer or affiliate of the Company under
the Securities Act of 1933, you consent to the placing on any certificate for
the shares of the Common Stock issued under the Agreement an appropriate legend
restricting resale or other transfer of such shares except in accordance with
such Act and all applicable rules thereunder.

 
6.  
LIMIT OF LIABILITY.  Under no circumstances will the Company or any Affiliate be
liable for any indirect, incidental, consequential or special damages (including
lost profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan.

 
7.  
FUNDING.  You shall have no right, title, or interest whatsoever in or to any
assets of the Company or any investments which the Company may make to aid it in
meeting its obligations under this Agreement.  Your right to receive payments
under this Agreement shall be no greater than the right of an unsecured general
creditor of the Company.

 
8.  
RETIREMENT AGREEMENT.  In addition to the vesting conditions imposed under the
Agreement, you will forfeit your  Restricted Stock Units granted under the
Agreement if you do not sign and deliver to the Company the Retirement Agreement
delivered to you by the Company or if you revoke the Retirement Agreement.

 

--------------------------------------------------------------------------------


9.  
MISCELLANEOUS.  The Agreement is awarded pursuant to and is subject to all of
the provisions of the Plan, including amendments to the Plan, if any.  In the
event of a conflict between these Terms and Conditions and the Plan provisions,
the Plan provisions will control.  The term “you” and “your” refer to the
Awardee named in the Agreement.  Capitalized terms that are not defined herein
shall have the meanings ascribed to such terms in the Plan or the Agreement.

 

 
 
 
 

--------------------------------------------------------------------------------

 

Annex D
NON-COMPETE AGREEMENT
 
THIS NON-COMPETE AGREEMENT (this “Agreement”) is dated as of April 20, 2009 and
is by and between Newfield Exploration Company, a Delaware corporation (the
“Company”) and David A. Trice (“Executive”).
 
R E C I T A L S:
 
WHEREAS, Executive has been continuously employed by the Company for more than
10 years, and currently serves as the Company’s Chairman and Chief Executive
Officer;
 
WHEREAS, Executive has notified the Company and its Board of Directors (“Board”)
that he intends to retire as an officer of the Company on May 7, 2009 (“Officer
Retirement Date”) and as an employee of the Company on May 31, 2009 (“Employment
Termination Date”), and the Company and the Board agree to such dates;
 
WHEREAS, after the Employment Termination Date, the Board desires for Executive
to serve as non-employee Chairman of the Board until the Company’s 2010 Annual
Meeting of Stockholders;
 
WHEREAS, in his capacities as an employee through the Employment Termination
Date and as Chairman of the Board, Executive shall have access to, and the
Company shall furnish Executive, confidential information concerning the Company
and/or its affiliates (“Confidential Information”);
 
WHEREAS, the Company and Executive are entering into a Retirement Agreement (the
“Retirement Agreement”) simultaneously herewith to set forth certain agreements
and understandings regarding, among other things, (1) Executive’s termination of
employment with the Company, (2) certain benefits the Company has agreed to
provide to Executive upon termination of employment and (3) Executive’s release
of any and all claims against the Company;
 
WHEREAS, as part of the Retirement Agreement, Executive is being granted an
award of Restricted Stock Units by the Company;
 
WHEREAS, it is a condition to Executive being entitled to benefits described in
the Retirement Agreement, including the award of Restricted Stock Units, that
Executive enter into a Non-Compete Agreement substantially in the form of this
Agreement;
 
NOW, THEREFORE, in consideration of the premises, the Confidential Information
to be provided by the Company to Executive, the benefits to be provided to
Executive under the Retirement Agreement and the award of Restricted Stock Units
and the other covenants and agreements herein contained, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 

 
 
 

--------------------------------------------------------------------------------

 

1.           Definitions; Rules of Construction.
 
(a)           Definitions.  The following capitalized terms shall have the
meaning given to it below:
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person and, if
such specified Person is a natural person, the immediate family members of such
specified Person.  “Control” (including the terms “controlled by” and “under
common control with”), with respect to the relationship between or among two or
more Persons, means the possession, directly or indirectly, of the power to
direct or cause the direction of the affairs or management of a Person, whether
through the ownership of voting securities, as trustee or executor, as general
partner or manager, by contract or otherwise, including the ownership, directly
or indirectly, of securities having the power to elect a majority of the board
of directors or similar body governing the affairs of such Person.
 
“Competing Business” means any business involved in the acquisition or
development of, or exploration for, crude oil or natural gas or any rights in or
with respect to crude oil or natural gas within the Covered Area; provided,
however, that “Competing Business” shall not include any business that provides
services solely to assist other Persons in the acquisition or development of, or
exploration for, crude oil or natural gas or any rights in or with respect to
crude oil or natural gas but does not itself acquire or develop, or explore for,
crude oil or natural gas or any rights in or with respect to crude oil or
natural gas within the Covered Area.
 
“Covered Area” means (a) the United States of America and (b) any foreign
jurisdiction (i) in which the Company is operating or (ii) with respect to which
the Company is actively considering for operations, in the case of clause (b)
only, as of the date hereof.
 
“Person” means any individual, partnership, corporation, limited liability
company, trust, incorporated or unincorporated organization or association or
other legal entity of any kind.
 
“Term” means the period from the Employment Termination Date until the date that
is 24 months after the Employment Termination Date.
 
(b)           Rules of Construction.  For purposes of this Agreement (i) unless
the context otherwise requires, (A) “or” is not exclusive; (B) words applicable
to one gender shall be construed to apply to each gender; (C) the terms
“hereof,” “herein,” “hereby,” “hereto” and derivative or similar words refer to
this entire Agreement and (D) the term “Section” refers to the specified Section
of this Agreement, (ii) the Section and other headings and titles contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement, (iii) a reference to any Person
includes such Person’s successors and assigns.
 
2.           Non-Competition and Non-Solicitation. During the Term, Executive
covenants and agrees with the Company that Executive shall not, directly or
indirectly, individually, through an Affiliate or otherwise (including as an
officer, director, employee or consultant) own an interest or engage in,
participate with or provide any financial or other support, assistance or advice
to any Competing Business; provided, however, that Executive may (i) when taken
together with the ownership, directly or indirectly, of all of his Affiliates,
own, solely as an investment, up to 5% of any class of securities of any Person
if such securities are listed on any national securities exchange or traded on
the Nasdaq Stock Market so long as Executive is not a director, officer,
employee of, or analogously employed or engaged by, such Person or any of such
Person’s Affiliates or (ii) own securities issued by the Company. In addition,
Executive agrees that during the Term he shall not, directly or indirectly: (1)
interfere with the relationship of the Company or any Affiliate of the Company,
or endeavor to entice away from the Company or any Affiliate of the Company, any
individual or entity who was or is a material customer or material supplier of,
or who has maintained a material business relationship with, the Company or its
Affiliates, (2) establish (or take preliminary steps to establish) a business
with, or cause or attempt to cause others to establish (or take preliminary
steps to establish) a business with, any employee or agent of the Company or any
of its Affiliates, if such business competes with or will compete with the
Company or any of its Affiliates, or (3) employ, engage as a consultant or
adviser, or solicit employment, engagement as a consultant or adviser, of any
employee or agent of the Company or any of its Affiliates, or cause or attempt
to cause any individual or entity to do any of the foregoing. The Company has
provided Executive, and agrees to provide Executive, Confidential
Information.  Executive agrees that the restrictions contained in this Section 2
are necessary to protect Confidential Information the Company has provided to
Executive in his confidential relationship as an officer of the Company, and
that which the Company will provide Executive in his capacities as an employee
through the Employment Termination Date and as Chairman of the Board.
 

--------------------------------------------------------------------------------


       3.           Specific Performance; Injunctive Relief. Executive
specifically acknowledges and agrees that the Company, in providing the
Confidential Information and Retirement Benefits, has relied upon the agreements
and covenants of Executive contained in this Agreement and that the terms of
this Agreement are reasonable and necessary for the protection of the
Company.  Executive specifically acknowledges and agrees that any breach or
threatened breach by Executive of his agreements and covenants contained herein
would cause the Company irreparable harm not compensable solely in
damages.  Executive further acknowledges and agrees that it is essential to the
effective enforcement of this Agreement that Company be entitled to the remedies
of specific performance, injunctive relief and similar remedies and Executive
agrees to the granting of any such remedies upon a breach or threatened breach
by Executive of any of the terms hereof.  The Company also shall be entitled to
pursue any other remedies (at law or in equity) available to it for any breach
or threatened breach of this Agreement, including the recovery of money damages;
provided, however, that in no event shall Executive be liable for any damages
hereunder in excess of 150% of the Retirement Benefits.
 
4.           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. The parties agree to cooperate in any revision
of this Agreement that may be necessary to meet the requirements of law.
 
5.           Amendment; Modification; Waiver.  No amendment or modification of
the terms or provisions of this Agreement shall be binding unless the same shall
be in writing and duly executed by the Company and Executive, except that any of
the terms or provisions of this Agreement may be waived in writing at any time
by the party that is entitled to the benefits of such waived terms or
provisions.  No single waiver of any of the provisions of this Agreement shall
be deemed to or shall constitute, absent an express statement otherwise, a
continuous waiver of such provision or a waiver of any other provision hereof
(whether or not similar).
 

--------------------------------------------------------------------------------


6.           Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure
or delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any covenant or agreement herein, nor shall any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right.  All rights and remedies existing under this Agreement are
cumulative with, and not exclusive of, any rights or remedies otherwise
available.
 
7.           No Affect on Executive’s Obligations.  This Agreement shall in no
way affect any other duties or obligations Executive owes to the Company by
contract, law or otherwise.
 
8.           Legal Fees.  If either party hereto institutes any legal
proceedings against the other for breach of any provision hereof, the losing
party shall be liable for the costs and expenses of the prevailing party,
including without limitation its reasonable attorneys’ fees.
 
9.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
10.           Governing Law; Consent to Jurisdiction. This Agreement shall be
construed in accordance with and governed by the laws of the State of Texas
applicable to agreements made and to be performed wholly within that
jurisdiction.
 


 
[Signature page follows.]
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Executive has executed this Agreement, in each case,
as of the day and year first above written.
 




NEWFIELD EXPLORATION COMPANY








By:                                                                  
       Lee K. Boothby
       President






EXECUTIVE









_________________________________
                                David A. Trice





